Title: From Thomas Jefferson to George Jefferson, 15 June 1798
From: Jefferson, Thomas
To: Jefferson, George


          
            Dear Sir
            Philadelphia June 15. 1798.
          
          My last to you was of the 20th. of May, since which I have recieved yours of May 23. and 28. and June 1. I am entirely satisfied with the sale to mr Hooper; the chance run, being one of those necessary to meet in the ordinary course of business. as this sale was made to meet two paiments of 1000. Doll. each to mr Wickam and mr James Lyle which  were in fact stipulated for earlier days, I am desirous, tho’ I do not put the cash into their hands, yet to put the order for it before the day, as it may be satisfactory to them to know with certainty the term of the delay. I have accordingly inclosed them orders payable on the 1st. of Oct. and 12th. of Nov. which I hope it [will] not be disagreeable to mr Hooper to accept. I inclose you a [letter] for him, which, when read, be so good as to seal and deliver, as [the] orders go by this post & probably will be presented to him immediately. I leave this on the 20th. and shall be at home on [the] 27th. Congress expects to adjourn about three weeks after that. I am with great esteem Dear Sir
          Your friend & servt
          
            Th: Jefferson
          
        